Case 2:19-cv-01448-JAK-FFM Document 41-4 Filed 01/13/20 Page 1 of 10 Page ID #:495




                                    Exhibit B
Case 2:19-cv-01448-JAK-FFM Document 41-4 Filed 01/13/20 Page 2 of 10 Page ID #:496

       Case 3:18-cv-02857-AJ B-LL      Docum ent 1 Filed 12/20/18   PagelD.1   Page 1 of 11

      Joseph R. Manning, Jr. , Esq. (State Bar No. 223381)
      Mi chael J. Manning, Esq . (State Bar No. 286879)
 2    Craig G. Cote, Esq . (State Bar No. 132885)
 -,
 .)
      Osman M. Taher, Esq. (State Bar No. 272441)
      MANNING LAW, A PC
 4    4667 MacArthur Blvd., Suite 150
 5    Newport Beach, CA 92660
      Office: (949) 200-8755
 6    ADAPracticeGroup@manni nglawofficc .com
 7

 8

 9    Attorneys for Pla intiff: JAMES RUTHERFORD
10

11                             UNITED STATES DISTRICT COURT
12           CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
13

14    JAMES RUT HERFORD, an                    Case No . '18CV2857 AJB LL
I5    individu al.                             C omplaint For Damages And
16               Pl aintiff,                   Injunctive Relief For:

17    V.                                        1. VIOLATIONS OF THE
18
                                                   AlVlERJCANS WITH DISABILITIES
                                                   ACT OF 1990, 42 U.S.C. §12181 et
19    USA GAS, a business of unknown               seq.
20    form; THRIFTY OIL CO ., a
      Californi a corporation ; and DOES 1-     2. VIOLATIONS OF THE UNRUH
21    10, inclusive,                               C IVIL RIGHTS ACT, CALIFORNIA
22                                                 C IV IL CODE§ 51 et seq.
                       Defe ndants .

24

25          Plaintiff, JAMES RUTHERFORD ("'Plaintiff'), complains of Defendants
26    USA GAS, a business of unknown form ; THRIFTY OIL CO., a Ca liforn ia
27    corporation; and DOES 1- 10 (''Defendants'') and al leges as follows:
28                                           PARTIES:



                                            COMPLAINT
Case 2:19-cv-01448-JAK-FFM Document 41-4 Filed 01/13/20 Page 3 of 10 Page ID #:497
      Case 3:18-cv-02857-AJB-LL Document 1 Filed 12/20/18 PagelD.2                   Page 2 of 11


              I.   Plainti ff is an ad ult Ca li forn ia resident . Plaintiff is substantially limited
 2
     in pe1torming one or more major life activiti es, including but not limited to:
 3
     walking, standing, ambul ating, sittin g, in addition to twisting, turning, and grasping
 4
     objects. As a result of these disabilities, Pl a int iff relies upon mobility devices,
 5

 6   including at times a wheelchair, to ambulate . With such disabilities, Plaintiff

 7   qualifies as a member of a protected class under th e Americans with Disabilities Act
 8
     ("ADA' '), 42 U.S .C. ~ 12102(2) and the regul ations implementing the ADA set forth
 9
     at 28 C.F.R. ~~ 36.10 I et seq. At the time of Pl ai ntiff s visits to Defendant' s facility
10

11
     and prior to instituting th is action, Pl ainti ff suffered from a '·qualified disability"

12   under the ADA, includ ing those set forth in thi s paragraph. Plaintiff is also the

     holder of a Disabled Person Parking Placard.
14            2.   Plaintiff brings thi s action acting as a " private attorney general" as
15   permitted under the American with Disabilities Act of 1990 ('·ADA") to privatize
16   enforcement of the ADA without the American tax payer(s) bearing the financial tax
17   burden for such action .
18                 Defendant THRIFTY OIL CO., a Califo rni a corporation; , owned the
              3.
19   prope1iy located at -lO 1 E 6th Street, Beaumont, California 92223 ("Property") on
20   January 18, 20 18 and May 17, 2018 .
21            4.   Defendant THRIFTY OIL CO., a California corporation: , owns the
22   Prope11y currently.
23            5.   USA GAS, a business entity Co rm unknow n, owned, operated and
24   contro11ed th e business of USA GAS ("Bu siness") on January 18, 2018 and May 17.
25   20 18.
26                 USA GAS, a business entity form unknown , owns, operates and
              6.
27   controls th e Business currently.
28            7.   Plainti ff does not know the true names of Defendants, their business
                                                    2
                                              COM PLA I NT
Case 2:19-cv-01448-JAK-FFM Document 41-4 Filed 01/13/20 Page 4 of 10 Page ID #:498
      Case 3:18-cv-02857-AJB-LL Document 1 Filed 12/20/18 PagelD.3 Page 3 of 11


     capacities, their ownership connection to the Property and Business, or their relative

 2   responsibilities in causing the access violations herein compla ined of. and alleges a

 3   joint venture and common enterprise by all suc h Defendants. Plaintiff is info1111ed
 4   and believes that each of the Defendants he rein , including Does 1 through 10,

 5   inclusive, is responsib le in some capacity for the events herein alleged, or is a
 6   necessary party for obtaini ng appropriate re li ef. Plaintiff will seek leave to amend
 7   when the true names, capac ities, connections, and responsibilities of the Defendants
 8   and Does I through 10, in c lusive, arc ascertained.
 9                                JURISDICTION AND VENUE
10          8.      This Court has s ubject matter jurisdiction over this action pursuant
11   to 28 U.S.C.    ~   133 1 and   ~   l 343(a)(3 ) & (a)( 4) for violations of the Americans
12   w ith Disabilities Act of 1990, 42 U.S.C. § 12 IO I , et seq. ("ADA").
            9.     This court has suppl ementa l jurisdiction over Plaintiff's non-federal
14   claims pursuant to 28 U.S.C.        ~   1367, because P laintiffs UCRA claims are so
15   related to Plaintiffs federal ADA claims in that they have the same nucleus of
16   operative facts and a ri sing out of the same transactions, they fom1 part of the same
17   case or controversy under Article III of the Un ited States Constitution.
18          I 0.   V cnuc is prope r in this court pursuant to 28 U. S.C. § 1391 because the
19   Property whic h is the suhject of this action is located in this district and because
20   Plaintiff s causes of action arose in this di stri ct.
21                                   FACTUAL ALLEGATIONS
22          11.     Plaintiff went to the Business on or about January 18, 2018 and May
     17, 2018 to purchase gasoline for his vehicle.
24          12.    The Business, including the Property, is a facility open to the public, a
25   place of public accommodation, and a business establishment.
26
            13.     Parking spaces are some of the facilities , privileges and advantages
27   reserved by Defendants to persons patronizing the Business and Property.
28          14.    Unfortunately, although parking spaces were some of the facilities
                                                      "
                                                      .)

                                                 COMPLA I NT
Case 2:19-cv-01448-JAK-FFM Document 41-4 Filed 01/13/20 Page 5 of 10 Page ID #:499
        Case 3:18-cv-02857-AJB-LL Document 1 Filed 12/20/18 PagelD.4 Page 4 of 11


       reserved for patrons, there were barriers for persons with disabilities that cause the

  2    named facilities to fail as to compliance with the Americans with Disability Act
       Accessibility Guidelines ("ADAAG'') on or around January 18, 2018 and May 17,
  4    2018 , or at any time thereafter up to and including, the date of the filing of this

  5    complaint.
  6           15 .   ln stead of having architectural ban-ier free facilities for patrons with
  7    disabilities , Plaintiff experienced the following at the Business and Property: parking
  8    spaces and access aisles serving them shall comply with 302. Access aisles shall be
  9    at the same level as the parking spaces they serve. Changes in level are not
10     pern1itted ; there is no accessible route connecting the parking to the main entrance or
11     elements within the facility as req uired by Section 206.2.2 which requires that at
12     least one accessible route shall connect accessible buildings, accessible facilities,
13     accessible clements, and accessible spaces that arc on the same site: and , the sales
14     counter does not provide for accessibility as required by Section 904.4.1 for either a
15     parallel or forward approach. The accessible portion of the counter top shall extend
16     the same depth as the sales or serv ice counter top per Section 904.4.
17            16.    Subject to the reservation of rights to assert further violations of law
,~     after a site inspection found inf'ra, Plaintiff asserts there are additional ADA
19     vio lations which affect him personally .
20            17.    Plaintiff is infom1ed and believes and thereon alleges that, currently,
21     there arc no compliant, accessib le Business facilities designed, reserved and
22     available to persons with disabilities at the Business in addition to that alleged supra .
')~
- ->          18.    Plaintiff is infom1cd and believes and thereon alleges that Defendants
24     had no policy or plan in place to make sure th at the parking spaces were compliant
25     for persons with disabilities and remained compliant prior to January 18, 2018 and
26     May 17, 20 18.
27            19.    Plaintiff is informed and bel ieves and thereon alleges Defendants have
28     no policy or plan in place to make sure that the complaints of violations alleged
                                                   4
                                              COMPLAINT
Case 2:19-cv-01448-JAK-FFM Document 41-4 Filed 01/13/20 Page 6 of 10 Page ID #:500

       Case 3:18-cv-028 57-AJB-LL        Document 1 Filed 12/20/18 PagelD .5       Page 5 of 11


      above arc available to persons with disabilities and remain compliant cuITently.
 2           20.       Plaintiff personally encountered the above alleged barriers when
 3    attempting to access the Business and Prope1iy.             These inaccessible conditions
 4    denied the Plaintiff full and equal access and caused him difficulty, humiliation ,
 5    frustration and upset.
 6           21.       As an individual with a mobility disability who at times is dependent
 7    upon    a mobility device , Plaintiff has a keen              interest in whether public
 8    accommodations have architectural barriers that impede full accessibility to those
 9    accommodations by individuals with mobility impaim1ents.
10           22.       Plaintiff is being deterred from patronizing the Business and its
11    accommodations on particular occasions, but intends to return to the Business for the
12    dual purpose of availing himself of the goods and services offered to the public and
13    to ensure that the Business ceases evading its responsibilities under federal and state
14    law.
15            23.      As a result of his difficulty, humiliation , and frustration because of the
16    inaccessible condition of the facilities of the Business, Plaintiff did not fully access
17    the Business or Property. However, Plaintiff would like to return to the location
18    given its close proximity to an area he frequents from time to time.
19           24 .      The defendants have failed to maintain in working and useable
20    conditions those features required to provide ready access to persons with
21    disabiliti es.
22           25.       The violations identified above arc easily removed without much
)"
_.)   difficulty or expense. They are the types of barriers identified by the Department of
24    Justice as presumably readily achievable to remove and, in fact, these barriers are
25    readily achievable to remove. Moreover, there are numerous alternative
26    accommodalions that could be made to provide a greater level of access if complete
27    removal were not achievable.
28           26.       Given the obvious and blatant violation alleged hereinabove~Plaintiff
                                                     5
                                                COM PL A IN T
    Case 2:19-cv-01448-JAK-FFM Document 41-4 Filed 01/13/20 Page 7 of 10 Page ID #:501
           Case 3:18-cv-02857-AJB-LL Document 1 Filed 12/20/18 PagelD.6 Page 6 of 11


          alleges, on information and belief, that there arc other violations and barriers in the
    2     site that relate to his disabilities. Plaintiff will amend the complaint, to provide
    3     proper notice regarding the scope of this lawsuit, once he conducts a site inspection.
    4     However, please be on notice that Plaintiff seeks to have all barriers related to their
    5     disabilities remedied. See Doran v. 7-11. 524 F.3d I 034 (9 th Cir. 2008) (holding
    6     that once a plaintiff encounters one barrier at a site, he can sue to have all barriers
    7     that relate to his disability removed regardless of whether he personally encountered
    8     them).
    9              27.    Given the obvious and blatant violation alleged hereinabove, Plaintiff
10        alleges, on information and belief, that the failure to remove these ba1Tiers was
11        intentional because: ( 1) these particular barriers are intuitive and obvious; (2) the
12        defendants exercised control and dominion over the conditions at this location, and
I3        therefore , (3) the lack of accessible facilities was not an accident because had the
14        defendants intended any other configuration, they had the means and ability to make
15        the change.
16                 28.    Without injunctive relief, plaintiff will continue to be unable to fully
17        access Defendants ' facilities in violation of Plaintiff's rights under the ADA.
18                                      FI RST CAUSE OF ACTION
19        VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
20                                         42 U.S.C. § 12181 et seq.
21                 29 .   Plaintiff re-alleges and incorporates by reference all paragraphs alleged
22        above and each and every other paragraph in this Complaint necessary or helpful to
)
_.)
    ...   state this cause of action as though fully set forth herein.
24                 30.    Under the ADA, it is an act of discrimination to fail to ensure that the
25        privileges, advantages, accommodations, faci lities, goods, and services of any place
26        or public accommodation are offered on a full and equal basis by anyone who owns,
27        leases, or operates a place of public accommodation . See 42 U.S.C.       ~   12 I 82(a).
28        Discrimination is defined , inter alia, as follows:
                                                        6
                                                   COMPLAINT
 Case 2:19-cv-01448-JAK-FFM Document 41-4 Filed 01/13/20 Page 8 of 10 Page ID #:502
          Case 3:18-cv-02857-AJB-LL Document 1 Filed 12/20/18 PagelD.7 Page 7 of 11


                      a.     A failure to make reasonable modifications in policies, practices,

  2                         or procedures, when such modifications are necessary to afford

  3                         goods, services, facilities, privileges, advantages, or
  4                         accommodations to individuals with disabilities, unless the
  5                         accommodation would work a fundamental alteration of those
  6                         services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
  7                   b.     A failure to remove architectural barriers where such removal is
  8                          readily achievable. 42 U.S.C. § 12 I 82(b)(2)(A)(iv). Barriers are
  9                         defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
10                          Appendix "D".
11                    C.     A failure to make alterations in such a manner that, to the
12                           maximum extent feasible, the altered portions of the facility are
13                           readily accessible to and usable by individuals with disabilities,
14                           including individuals who use wheelchairs, or to ensure that, to
15                           the maximum extent feasible , the path of travel to the altered area
16                          and the bathrooms, telephones, and drinking fountains serving
17                           the area , are readily accessible to and usable by individuals with
18                           disabilities. 42 U.S.C. § 12 l 83(a)(2).
19             31.    Any business that provides parking spaces must provide accessible
20       parking spaces. 1991 Standards § 4.1.2(5). 20 IO Standards § 208. Under the 1991
21       Standards, parking spaces and access aisles must be level with surface slopes not
22       exceeding 1:50 (2.0%) in all directions. 1991 Standards~ 4.6.2. Under the 2010
__
') ...
   )
         Standards, access aisles shall be at the same level as the parking spaces they serve.
24       Changes in level are not permitted. 20 l O Standards § 502.4. "Access aisles are
25       required to be nearly level in all directions to provide a surface for wheelchair
26       transfer to and from vehicles." 2010 Standards§ 502.4 Advisory. Specifically, built
27       up curb ramps are not permitted to project into access aisles and parking spaces. Id.
28       No more than a 1:48 slope is permitted . Standards    ~   502.4.
                                                    7
                                               COMP I.Al NT
Case 2:19-cv-01448-JAK-FFM Document 41-4 Filed 01/13/20 Page 9 of 10 Page ID #:503

       Case 3:18-cv-02857-AJB- LL Docum ent 1 Filed 12/20/18 PagelD.8 Page 8 of 11


            32.    Herc, the failure to ensure that accessible facilities were available and
 2   ready to be used by Plaintiff is a violation oflaw.
 3          33 .   A public accommodation must maintain in operable working condition
 4   those features of its facilities and equipment that are required to be readily accessible
 5   to and usable by persons with disabilities. 28 C.F.R. § 36.21 l(a).
 6          34.    Gi ven its location and optionsJ Plaintiff will continue to desire to
 7   patronize the Business but he has been and will continue to be discriminated against
 8   due to lack of accessible facilities and, therefore, seek injunctive re lief to remove the
 9   banicrs.
10                               SECOND CAUSE OF ACTION
11    VIOLATION OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA ClVIL
12                                       CODE§ 51 et seq.
            35.    Plaintiff re- alleges and incorporates by reference all paragraphs alleged
14   above and each and every other paragraph in this Complaint necessary or helpful to
15   state this cause of action as though fully set forth herein.
16          36.    California Civil Code§ 51 et seq. guarantees equal access for people
17   with disa bilities to the accommodati o ns , advantages , facil ities, privileges, and
I8   services of a ll busi ness establishments of any kind whatsoever. Defendants are
19   systematica ll y vio lating the UCRA, Civil Code§ 51 et seq.
20          3 7.   Beca use Defendants violate Plaintiff's rights under the ADA, they also
21   violated th e Unruh Civil Rights Act and arc liable for damages. (Civ. Code§ 5J (f),
22   52(a).) These violations are ongoing.
23          38.    Defendants' actions constitute intentiona l discrimination against
24   Plaintiff on the basis of their individual disabilities , in violation of the UCRA, Civil
25   Code § 51 et seq. Pl ai ntiff is informed and believes and thereon alleges Defendants
26   have been previousl y put on actual notice that its premises are inaccessible to
27   Plaintiff as above alleged. Despite thi s knowledge, Defendants maintain the
28   Property and Busin ess in an inaccessible form.
                                                  8
                                             COM PLA I NT
        Case 2:19-cv-01448-JAK-FFM Document 41-4 Filed 01/13/20 Page 10 of 10 Page ID
                                           #:504
           Case 3:18-cv-02857-AJB-LL Document 1 Fi led 12/20/18 PagelD.9            Page 9 of 11


                                                  PRAYER

 2         WHEREFORE, Plaintiff prays that this court award damages provide relief as
 _,.,     follows:
 4              1.     A preliminary and pem1anent injunction enjoining Defendants from
 5        further violations of the ADA , 42 U.S .C. § 1218 I et seq., and UCRA, Civil Code §
 6        51 el seq. with respect to its operation of the Business and Subject Property; Note:
 7        Plaintiff is not invoking section 55 of the California Civil Code and is not
 8        seeking injunctive relief under the Disable Persons Act at all.
 9              2.     An award of actual damages and statutory damages of not less than
10        $4,000 per violation pursuant to § 52(a) of the California Civil Code and $4,000 for
11        each time he visits an establishment that contains architectural barriers that deny the
12        Plaintiff of full and equal enjoyment of the premises (Feezor v. Del Taco, Inc.
13        (2005) 431 F.Supp.2d 1088, 109 I.)
14              3.     An additional award of S4,000.00 as deterrence damages for each
15        violation pursuant to Johnson v. Guedoir, 218 F. Supp . 3d l 096; 20 I 6 U.S. Dist.
16        LEXIS 150740 (USDC Cal, E.D. 2016);
17              4.     For reasonable attorneys' fees, ljrigation expenses, and costs of suit,
18        pursuant to 42 U.S.C.   ~   12205; California Civil Code§ 52;
19                                     DEMAND FOR JURY TRIAL
20              Plainti ff hereby respectfully request a trial by jury on all approp1iate issues
21        raised in this Complaint.
22
__
)"'
  )
                                                   MANNlNG LAW, APC
          Dated : December 20, 2018
24

25                                           By: Isl Joseph R . Manning Jr., Esq.
                                                 Joseph R. Manning Jr., Esq.
26                                               Michael J. Manning, Esq.
27
                                                 Craig G. Cote, Esq.
                                                 Osman M. Taher, Esq.
28                                               Attorneys for Plaintiff
                                                      9
                                                 COMPLA IN T
